Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 10 - 13, 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0107207 A1 to Yamazaki et al. (hereinafter “Yamazaki”).

Regarding Claim 1, Yamazaki teaches a device (see abstract, paragraphs [0003], [0009]) comprising:
a base (placement table 51 having leg portions 52 for supporting the placement table 51, see paragraph [0098]) supportable on and movable along a surface to a location (see arrangement at Figs. 7, 8, see 51, 52, note that it would be obvious to one having ordinary skill in the art to move the base (i.e. table of Yamazaki) to a desired location based on user’s needs and desire, as it is known that a table can be movable), the base including a base surface (see top surface of 51 supporting scale 10, Fig. 8) for supporting a scale (weight measuring apparatus such as a scale, 10, Figs. 3, 8 see paragraphs [0086], [0103], [0104]) to be calibrated proximate the location (see paragraphs [0003], [0011] describing “a calibration of a weight measuring apparatus”); and 
a frame assembly (hook portions 53a – 53d, see Fig. 7, see also Fig. 8) connected to the base (see paragraph [0098] describing “four hook portions 53a to 53d mounted so as to perpendicularly penetrate the placement table 51”) and operable to support, in a position over the base surface (see arrangement at Fig. 8, illustrating the frame assembly 53 supporting load applying plates 531 over the base surface 51), a means for simulating a dead weight (see weight applying unit 50 and load applying plates 531a - 531d, Figs. 7, 8, see paragraphs [0097], [0100]), the means (50, 531) being operable to apply a force to the scale (10) supported on the base surface (see paragraphs [0107] – [0108]).  

Regarding Claim 12, Yamazaki teaches a device (see abstract, paragraphs [0003], [0009]) comprising: 
a base (placement table 51 having leg portions 52 for supporting the placement table 51, see paragraph [0098]) supportable on and movable along a surface to a location (see arrangement at Figs. 7, 8, see 51, 52, note that it would be obvious to one having ordinary skill in the art to move the base (i.e. table of Yamazaki) to a desired location based on user’s needs and desire, as it is known that a table can be movable), the base including a base surface (see top surface of 51 supporting scale 10, Fig. 8) for supporting a scale (weight measuring apparatus such as a scale, 10, Figs. 3, 8 see paragraphs [0086], [0103], [0104]) to be calibrated proximate the location (see paragraphs [0003], [0011] describing “a calibration of a weight measuring apparatus”); 
a frame assembly (hook portions 53a – 53d, described at paragraphs [0098] - [0100], see Fig. 7, see also Fig. 8) connected to the base (see paragraph [0098] describing “four hook portions 53a to 53d mounted so as to perpendicularly penetrate the placement table 51”); and 
means for simulating a dead weight (see weight applying unit 50 including the load applying plates 531a - 531d, Figs. 7, 8, see paragraphs [0097], [0100]) supported on the frame assembly (53a-53d) in a position over the base surface (see arrangement at Fig. 8, illustrating the frame assembly 53 supporting load applying plates 531 over the base surface 51), the means for simulating a dead weight (50, 531) being operable to apply a force to the scale (10) supported on the base surface (51) to calibrate the scale (see paragraphs [0103] – [0108] describing the steps for weight applying/calibration method of the system).  

Regarding Claim 2, Yamazaki as modified above teaches the means for simulating a dead weight supported on the frame assembly (see arrangement at Figs. 7, 8, illustrating the load applying plates 531 being supported on the frame assembly 53).  

Regarding Claims 3 and 16, Yamazaki as modified above teaches wherein the frame assembly (53) includes generally vertical first and second beams (see for instance Figs. 7C and 7D illustrating vertical first and second beams at 53a-53d) connected to the base (51) and a generally horizontal beam (see shape of the hook portions 53a-53d (i.e. frame assembly as claimed) having a “C” shape, thus comprising horizontal beam as claimed) extending between the first and second beams (see for instance Fig. 7A illustrating side view of the hook portion having a horizontal section that extends between the two vertical portions, thus reading on the invention as claimed).  

Regarding Claims 4 and 13, Yamazaki as modified above teaches wherein the frame assembly is removable from the base (see arrangement at Fig. 8, note that the hook portions 53 are being mounted to the table 51 as described at paragraph [0098] thus being removable from each other).  

Regarding Claim 5, Yamazaki teaches further comprising a toolless connection mechanism (hoisting and lowering mechanisms 55a-55d along with attachment portions 532a-532d, Figs. 7A, 7C, 7D, see paragraphs [0098] - [0100]) operable to releasably connect the frame assembly (53) to the base (see arrangement at Figs. 7, 8 and paragraphs [0098] - [0108] describing the connection mechanism between the frame assembly 53 and base 51 by utilizing the hoisting and lowering mechanisms 55a - 55d disposed at positions corresponding to the hook portions 53 (i.e. frame assembly) along with corresponding through holes, thus reading on the invention as claimed).  

Regarding Claim 10, Yamazaki teaches a method of calibrating a scale (see paragraphs [0003], [0009], [0011]), the method comprising: 
moving to a location a calibration device (see calibration device at Fig. 8 located at a table, even though Yamazaki does not explicitly state moving the calibration device (i.e. moving the table as seen at Fig. 8), it would be obvious to move the table to a desired location since it is known that a table can be transported/moved), the calibration device (Fig. 8) including a base (placement table 51 having leg portions 52 for supporting the placement table 51, see paragraph [0098]) with a base surface (see top surface of 51 supporting scale 10, Fig. 8) and a frame assembly (hook portions 53a – 53d, see Fig. 7, see also Fig. 8) connected to the base (see paragraph [0098] describing “four hook portions 53a to 53d mounted so as to perpendicularly penetrate the placement table 51”); 
supporting a scale (weight measuring apparatus such as a scale, 10, Figs. 3, 8 see paragraphs [0086], [0103], [0104]) to be calibrated proximate the location on the base surface (see paragraphs [0003], [0011] describing “a calibration of a weight measuring apparatus”, see Fig. 8); and 
with a device (see load applying plates 531, see paragraphs [0097], [0100]) supported on the frame assembly (53) over the base surface (51), applying a force simulating a dead weight (see paragraphs [0107] – [0108]) to the scale (10) supported on the base surface (51) to calibrate the scale (see paragraphs [0103] – [0108] describing the steps for weight applying/calibration method of the system).  

Regarding Claim 11, Yamazaki teaches removing the frame assembly (53) from the base (51), and wherein moving includes moving the frame assembly and the base separately (see arrangement at Fig. 8, note that the hook portions 53 are being mounted to the table 51 as described at paragraph [0098] thus being removable from each other).  

Regarding Claim 17, Yamazaki teaches wherein the means for simulating a dead weight (531) is supported on the horizontal beam (see arrangement at Fig. 8A) proximate between the first and second beams (see arrangement at Fig. 8A illustrating the load applying plates 531 supported on the horizontal section of 53 and between the first and second vertical beams as seen at Figs 7, 8).  
Insofar as Yamazaki may be construed as not explicitly teaching the means for simulating a dead weight supported on the horizontal beam proximate a midpoint between the first and second beams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the means for simulating a dead weight proximate a midpoint between the first and second beams, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  

Regarding Claim 18, Yamazaki teaches wherein the means for simulating a dead weight includes a hoisting and lowering mechanisms 55a - 55d (see paragraphs [0098], [0102], [0107], [0108]).
Yamazaki does not explicitly teach the means for simulating a dead weight includes one of a load cell, a piston-cylinder assembly, a hydraulic cylinder, a pneumatic cylinder, a screw jack, a screw lift, a motor-driven gear mechanism, and an electromagnet.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any of the claimed structures instead of the hoisting and lower mechanism of Yamazaki, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 19, Yamazaki teaches wherein the means for simulating a dead weight includes a hoisting and lowering mechanisms 55a - 55d (see paragraphs [0098], [0102], [0107], [0108]).
Yamazaki does not explicitly teach the means for simulating a dead weight includes a hydraulic cylinder.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a hydraulic cylinder instead of the hoisting and lower mechanism of Yamazaki, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 20, Yamazaki teaches wherein the means for simulating a dead weight includes a hoisting and lowering mechanisms 55a - 55d (see paragraphs [0098], [0102], [0107], [0108]).
Yamazaki does not explicitly teach the means for simulating a dead weight includes a motor-driven gear mechanism.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a motor-driven gear mechanism instead of the hoisting and lower mechanism of Yamazaki, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of DE 10-2007-036-214 A1 to Kamlesh Kumar Jain et al. (hereinafter “Kamlesh”).
Note: machine translated document of Kamlesh is attached to this office action for reference.

Regarding Claims 6 and 14, Yamazaki teaches a connection mechanism (hoisting and lowering mechanisms 55a-55d along with attachment portions 532a-532d, Figs. 7A, 7C, 7D, see paragraphs [0098] - [0100]) operable to connect the frame assembly (53) to the base see arrangement at Figs. 7, 8 and paragraphs [0098] - [0108] describing the connection mechanism between the frame assembly 53 and base 51 by utilizing the hoisting and lowering mechanisms 55a - 55d disposed at positions corresponding to the hook portions 53 (i.e. frame assembly) along with corresponding through holes, thus reading on the invention as claimed), the connection mechanism including 
a rod (532a-532d) extending through a portion of the frame assembly (see arrangement at Figs. 7A, 7D, 7C illustrating rods 532a-532d extending through a portion frame assembly 53) and engageable in a recess defined in the base (see through holes 56a-56d, see paragraph [0099]).
Even though Yamazaki teaches a rod as indicated above, Yamazaki does not explicitly teach an actuator connected to the rod and operable to move the rod into and out of engagement with the recess to selectively connect and disconnect, respectively, the frame assembly from the base.
Kamlesh, in the field of weight measuring machine for calibration of load measuring cells, teaches that it is known to use an arrangement with actuator connected to the rod and operable to move the rod into and out of engagement with the recess to selectively connect and disconnect, respectively, the frame assembly from the base (see arrangement at Fig. 2 illustrating several connections that use several screws to connect plates with the rigid frames, see also several bearing housings 4 that aid in the movement of the screw or guide screws 5 for instance, see description at page 5 last 6 lines from bottom of pate through page 6 lines 1 - 18, thus reading on the invention as claimed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the movable rod for connection of Kamlesh into Yamazaki in order to securely connect the two parts thus improving overall efficiency and reliability of the system. 
Claims 7 - 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of U.S. Patent No. 4,406,338 to Dunbar (hereinafter “Dunbar”).

Regarding Claim 7, Yamazaki teaches the claimed invention except for a work support assembly including a post coupled to one of the frame assembly and the base and a support member connected to the post.  
Dunbar, in the field of scale testing carts, teaches a work support assembly including a post coupled to the frame assembly and a support member connected to the post (see Figs. 1 – 4, see also Col. 3, line 45 – Col. 4, line 12, Col. 5, lines 10 – 21 describing the arrangement of the frame assembly 59, 65 along with other components coupled to the frame).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the work support, post and support member of Dunbar into Yamazaki in order to provide a compact in size that facilitates the scale testing in confined areas.  

Regarding Claim 8, Yamazaki teaches the claimed invention except for one or more wheels connected to the base and operable to move the base along the surface.  
Dunbar, in the field of scale testing carts, teaches one or more wheels (see driven wheel assembly 29, Fig. 1) connected to the base and operable to move the base along the surface (see Col. 3, lines 19 – 22, see arrangement at Fig. 1, see also abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wheels of Dunbar into Yamazaki in order to for a weight cart that can quickly and effectively transport scale test weights to platform scales and reposition the scale test weights on various areas of the platform scales with a minimum of difficulty.

Regarding Claims 9 and 15, Yamazaki in view of Dunbar as modified above teaches a handle (grips 151, handle 47, Fig. 1 of Dunbar) connected to one of the base and the frame assembly and engageable to position the device relative to the location (see Col. 7, lines 9 – 14 of Dunbar).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 forms accompanying this office action including the following references:
Shulzki Alexander et al. (DE 10-2013-105-647 A1) teaches housing for a weighing device and illustrating screw devices for connecting the frame to the base.
Shoemaker (U.S. 4,637,481) teaches self-propelled scale testing vehicle including platform and frame assembly.
McDermaid Cafferty et al. (AU 2011200160 A1) teaches a calibration device for calibrating weight measurement devices.
Yao, Jun-hui et al. (CN 102538937 B) teaches calibration device of large weighing apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855